On an appeal from that portion of an order which adjudges that the defendant is in contempt for failing to pay arrears of alimony amounting to $6,666.64, fining him that amount, with interest and costs, and permitting him to purge himself of his contempt by paying said sum in installments; otherwise to be committed to jail, order affirmed, with ten dollars costs and disbursements, in so far as the defendant is adjudged in contempt, fined and permitted to purge himself of contempt by installment payments; and as to the punishment by imprisonment for such contempt, the matter is remitted to Special Term to be determined on or before the coming in of the report of the referee appointed by another part of the order to determine the present circumstances and means of the defendant in relation to his present ability to pay alimony from January 1, 1935. The motion for a stay is granted for thirty days in respect to proceeding to punish for contempt to enable the parties to proceed promptly on the hearing before the referee, with leave to defendant to apply at Special Term for a further stay in case said hearing is not completed. This stay is granted on condition that the defendant, within fifteen days from the entry of this order, pay to the plaintiff on account of alimony the sum of $500; otherwise, order affirmed in all respects, with ten dollars costs and disbursements. Hagarty, Carswell, Scudder, Tompkins and Davis, JJ., concur.